Exhibit 10.3

 

ZENITH NATIONAL INSURANCE CORP.

AMENDED AND RESTATED 2004 RESTRICTED STOCK PLAN

RESTRICTED STOCK AWARD AGREEMENT

FOR EMPLOYEES

 

THIS RESTRICTED STOCK AWARD AGREEMENT (the “Award Agreement”) is made and
entered into as of [               ] (the “Date of Grant”), by and between
Zenith National Insurance Corp., a Delaware corporation (the “Company”), and
[                       ] (the “Grantee”).  Capitalized terms not defined herein
shall have the meaning ascribed to them in the Zenith National Insurance Corp.
Amended and Restated 2004 Restricted Stock Plan (the “Plan”).  Where the context
permits, references to the Company or any of its Subsidiaries shall include the
successors to the foregoing.

 

Pursuant to the Plan, the Administrator has determined that the Grantee is to be
granted Restricted Stock, subject to the terms, conditions and restrictions set
forth in the Plan and herein, and hereby grants such Restricted Stock.

 

1.                                       Grant of Restricted Stock.  The Company
hereby grants to the Grantee [              ] shares of Restricted Stock (the
“Award”) on the terms, conditions and restrictions set forth in this Award
Agreement and as otherwise provided in the Plan.

 

2.                                       Purchase Price; Method of Payment.  The
purchase price per share of Restricted Stock shall be $1.00.  The purchase price
may be paid (i) in cash or its equivalent, (ii) shares of unrestricted Stock
owned by the Grantee for greater than six (6) months, the Fair Market Value of
which on the purchase date is equal to the purchase price of the Restricted
Stock, (iii) to the extent permitted by law, cancellation of indebtedness,
(iv) services rendered or (v) any combination of the foregoing.  In the absence
of any other form of payment tendered by the Grantee, the purchase price shall
be paid by services rendered.

 

3.                                       Restrictions with Respect to Restricted
Stock.

 

(a)   Restrictions.  The Restricted Stock granted hereunder and any interest
therein, may not be sold, transferred, pledged, hypothecated, assigned or
otherwise disposed of, except by will or the laws of descent and distribution,
prior to the lapsing of restrictions set forth in the Plan and this Award
Agreement.  Any attempt to dispose of any Restricted Stock in contravention of
any such restrictions shall be null and void and without effect.

 

(b)   Restricted Period; Lapse of Restrictions.  Except as otherwise provided in
the Plan or this Award Agreement, the restrictions set forth in Paragraph
3(a) shall lapse with respect to fifty percent (50%) of the shares of Restricted
Stock granted hereunder on the second (2nd) anniversary of the Date of Grant,
and with respect to the remaining fifty percent (50%) of such shares on of the
fourth (4th) anniversary of the Date of Grant, so long as the Grantee is
employed by the Company or any Subsidiary as of each such anniversary.

 

--------------------------------------------------------------------------------


 

4.                                       Form of Restricted Stock.  The Company
may, in its discretion, reflect ownership of Restricted Stock through the
issuance of stock certificates, in book-entry form or any combination thereof,
in accordance with Section 5(e) of the Plan.

 

5.                                       Unrestricted Shares.  Promptly after
each lapse of restrictions relating to the Restricted Stock without forfeiture,
and provided that the Grantee shall have complied with his or her obligations
under Paragraph 9 hereof, the Company shall, with respect to such Unrestricted
Shares:

 

(a)   If such Unrestricted Shares were initially issued in certificated form,
issue to the Grantee or the Grantee’s personal representative a stock
certificate representing a number of shares of Stock, free of the restrictive
legend described in Paragraph 7, equal to the number of shares of Restricted
Stock with respect to which such restrictions have lapsed.  If certificates
representing such Restricted Stock shall have theretofore been delivered to the
Grantee, such certificates shall be returned to the Company, complete with any
necessary signatures or instruments of transfer prior to the issuance by the
Company of such unlegended shares of Stock; or

 

(b)   If such Unrestricted Shares were initially issued in book-entry form,
transfer such Unrestricted Shares to the Grantee in the form and registration as
indicated by the Grantee.

 

6.                                       Rights as a Stockholder.  Subject to
the restrictions set forth in the Plan and this Award Agreement, the Grantee
shall possess all incidents of ownership with respect to the Restricted Stock
granted hereunder, including the right to vote such Restricted Stock and the
right to receive dividends with respect to such Restricted Stock; provided
however, that extraordinary or non-cash dividends shall be subject to the same
restrictions that apply to the underlying Restricted Stock.

 

7.                                       Certificate; Restrictive Legend.  Any
certificate issued for Restricted Stock prior to the lapse of any outstanding
restrictions relating thereto shall be inscribed with the following legend, or
such other legend as determined by the Administrator:

 

THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED HEREBY ARE SUBJECT TO THE
TERMS AND CONDITIONS, INCLUDING FORFEITURE PROVISIONS AND RESTRICTIONS AGAINST
TRANSFER (THE “RESTRICTIONS”), CONTAINED IN THE ZENITH NATIONAL INSURANCE CORP.
AMENDED AND RESTATED 2004 RESTRICTED STOCK PLAN AND THE RESTRICTED STOCK AWARD
AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND THE COMPANY.  ANY
ATTEMPT TO DISPOSE OF THESE SHARES IN CONTRAVENTION OF THE RESTRICTIONS,
INCLUDING BY WAY OF SALE, ASSIGNMENT, TRANSFER, PLEDGE, HYPOTHECATION OR
OTHERWISE, SHALL BE NULL AND VOID AND WITHOUT EFFECT.

 

8.                                       Termination of Employment.

 

(a)   Upon the Grantee’s death or termination of employment due to Disability,
the restrictions set forth in Paragraph 3(a) shall lapse.

 

--------------------------------------------------------------------------------


 

(b)   Upon termination of the Grantee’s employment with the Company or any
Subsidiary thereof for any reason (other than death or Disability) prior to the
lapsing of restrictions with respect to any portion of the Restricted Stock
granted hereunder, the Grantee shall forfeit any rights to the shares of
Restricted Stock with respect to which the restrictions have not lapsed and
shall have no further rights thereto.

 

(c)   Upon forfeiture of any shares of Restricted Stock, to the extent the
Grantee paid the purchase price of such forfeited shares in a manner other than
services rendered, the Company shall repurchase such shares from the Grantee at
a price per share equal to the lesser of (i) the Fair Market Value of such
shares at the time of forfeiture or (ii) the price Grantee paid for such shares
initially.

 

9.                                       Taxes.    Pursuant to Section 9(d) of
the Plan, the Company (or Subsidiary, as the case may be) may require the
Grantee to remit to the Company (or Subsidiary, as the case may be) in cash an
amount sufficient to satisfy any federal, state and local tax withholding
requirements related to the Award.  With the approval of the Administrator, the
Grantee may satisfy the foregoing requirement by electing to have the Company
withhold from delivery shares of Stock or by delivering shares of Stock already
owned by the Grantee for at least 6 months, in each case, having a value equal
to the minimum amount of tax required to be withheld.  Such shares shall be
valued at their Fair Market Value on the date on which the amount of tax to be
withheld is determined, and fractional share amounts shall be settled in cash. 
Such an election may be made with respect to all or any portion of the shares of
Stock to be delivered pursuant to the Award.

 

The Grantee shall promptly notify the Company of any election made pursuant to
Section 83(b) of the Internal Revenue Code of 1986, as amended.

 

10.                                 Adjustments.  The Award and all rights and
obligations under this Award Agreement are subject to Section 3 of the Plan.

 

11.                                 Notices.  Whenever any notice is required or
permitted hereunder, such notice shall be in writing and shall be given by
personal delivery or first class, certified or registered mail with return
receipt requested.  Any notice required or permitted to be delivered hereunder
shall be deemed to have been duly given on the date which it is personally
delivered or, whether actually received or not, on the third business day after
mailing to the respective parties named below.

 

If to the Company:

Zenith National Insurance Corp.

 

21255 Califa St

 

Woodland Hills, CA 91367

 

Attn.: William J. Owen, Sr. Vice President

 

and Chief Financial Officer

 

Facsimile: 818-592-0480

 

 

If to the Grantee:

[Name of Grantee]

 

[Address]

 

--------------------------------------------------------------------------------


 

Either party may change such party’s address for notices by duly giving notice
pursuant hereto.

 

12.                                 Compliance with Laws.

 

(a)   Shares of Stock shall not be issued pursuant to the Award granted
hereunder unless the issuance or delivery of such shares pursuant thereto shall
comply with all relevant provisions of law, including, without limitation, the
Securities Act of 1933 (the “Securities Act”) and the Exchange Act, shall be
subject to the requirements of any stock exchange upon which the Stock may then
be listed, and shall be further subject to the approval of counsel for the
Company with respect to such compliance.  The Company shall be under no
obligation to effect the registration pursuant to the Securities Act, of any
interests in the Plan or any shares of Stock to be issued hereunder or to effect
similar compliance under any state laws.

 

(b)   All certificates for shares of Stock delivered under the Plan shall be
subject to such stop-transfer orders and other restrictions as the Administrator
may deem advisable under the rules, regulations, and other requirements of the
Securities and Exchange Commission, any stock exchange upon which the Stock may
then be listed, and any applicable federal or state securities law, and the
Administrator may cause a legend or legends to be placed on any such
certificates to make appropriate reference to such restrictions.  The
Administrator may require, as a condition of the issuance or delivery of
certificates evidencing shares of Stock pursuant to the terms hereof, that the
recipient of such shares make such agreements and representations as the
Administrator, in its sole discretion, deems necessary or desirable.

 

13.                                 Protections Against Violations of
Agreement.  No purported sale, assignment, mortgage, hypothecation, transfer,
pledge, encumbrance, gift, transfer in trust (voting or other) or other
disposition of, or creation of a security interest in or lien on, any of the
shares of Stock underlying the Award by any holder thereof in violation of the
provisions of this Award Agreement, the Plan or the certificate of incorporation
or the bylaws of the Company, will be valid, and the Company will not transfer
any such shares on its books nor will any such shares be entitled to vote, nor
will any dividends be paid thereon, unless and until there has been full
compliance with such provisions to the satisfaction of the Company.  The
foregoing restrictions are in addition to and not in lieu of any other remedies,
legal or equitable, available to enforce said provisions.

 

14.                                 Failure to Enforce Not a Waiver.  The
failure of the Company to enforce at any time any provision of the Award
Agreement shall in no way be construed to be a waiver of such provision or of
any other provision hereof.

 

15.                                 Governing Law.  The Award Agreement shall be
governed by and construed according to the laws of the State of Delaware without
regard to its principles of conflict of laws.

 

16.                                 Incorporation of the Plan.   The Plan, as it
exists on the date of the Award Agreement and as amended from time to time, is
hereby incorporated by reference and made a part hereof, and the Award and this
Award Agreement shall be subject to all terms and conditions of the Plan.  In
the event of any conflict between the provisions of the Award Agreement and the
provisions of the Plan, the terms of the Plan shall control, except as expressly

 

--------------------------------------------------------------------------------


 

stated otherwise.  The term “Section” generally refers to provisions within the
Plan (except where denoted otherwise); provided, however, the term “Paragraph”
shall refer to a provision of this Award Agreement.

 

17.                                 Amendments.  This Award Agreement may be
amended or modified at any time, but only by an instrument in writing signed by
each of the parties hereto.

 

18.                                 Counterparts.                       This
Award Agreement may be executed in counterparts, each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument.

 

19.                                 Invalid Provision.   The invalidity or
unenforceability of any particular provision hereof shall not affect the other
provisions hereof, and this Award Agreement shall be construed in all respects
as if such invalid or unenforceable provision had been omitted.

 

20.                                 Entire Agreement.    This Award Agreement
and the Plan, as it exists on the date of this Award Agreement and as amended
from time to time, contain the entire agreement and understanding of the parties
hereto with respect to the subject matter contained herein and therein and
supersede all prior communications, representations and negotiations in respect
thereto.

 

21.                                 Captions and Headings.   The captions and
headings of the paragraphs and subparagraphs of this Award Agreement are
provided for convenience only and are not to serve as a basis for interpreting
or construing this Award Agreement.

 

22.                                 Agreement Not a Contract of Employment. 
Neither the Plan, the granting of the Award, the Award Agreement nor any other
action taken pursuant to the Plan shall constitute or be evidence of any
agreement or understanding, express or implied, that the Grantee has a right to
continue to be employed by, or to provide services as a director, consultant or
advisor to, the Company, any Subsidiary or affiliate thereof for any period of
time or at any specific rate of compensation.

 

23.                                 Authority of the Administrator.  The
Administrator shall have full authority to interpret and construe the terms of
the Plan and the Award Agreement.  The determination of the Administrator as to
any such matter of interpretation or construction shall be final, binding and
conclusive.

 

24.                                 Binding Effect.  The Award Agreement shall
apply to and bind the Grantee and the Company and their respective permitted
assignees or transferees, heirs, legatees, executors, administrators and legal
successors.

 

25.                                 Tax Representation.  The Grantee has
reviewed with his or her own tax advisors the federal, state, local and foreign
tax consequences of the transactions contemplated by this Award Agreement.  The
Grantee is relying solely on such advisors and not on any statement or
representations of the Company or any of its agents.  The Grantee understands
that he or she (and not the Company) shall be responsible for any tax liability
that may arise as a result of the transactions contemplated by the Award
Agreement.

 

--------------------------------------------------------------------------------


 

26.                                 Acceptance.  The Grantee hereby acknowledges
receipt of a copy of the Plan, the prospectus and this Award Agreement.  Grantee
has read and understands the terms and provisions thereof, and accepts the Award
subject to all the terms and conditions of the Plan and the Award Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered the Award
Agreement as of the day and year first above written.

 

 

 

ZENITH NATIONAL INSURANCE CORP.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

GRANTEE

 

 

 

 

 

Signature:

 

 

 

Name:

 

 

 

Address:

 

 

 

 

 

 

Social Security No.:

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------